Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 08/09/2022. In virtue of this communication below, claims 1-17 are allowed.
New claim 17 has been added.
Claims 1,10, 11, 14, and 16 have been amended without adding a new matter.
 
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered,
With respect to Drawing objection, the objection withdrawn necessitated by applicant’s Drawing filed on 08/09/2022. 
With respect to claims objection, the objection withdrawn necessitated by applicant’s amendments filed on 08/09/2022. 
With respect to claim rejection under 35 USC 112(b) the rejection is withdrawn necessitated by applicant’s amendments filed on 08/09/2022.
With respect to claim rejection under the 35 USC 101, the rejection have been withdrawn in view of applicant’s amendments filed on 08/09/2022.
With regard to prior art rejection, the rejections have been withdrawn in view of applicant’s amendments filed on 08/09/2022.

Reasons for Allowance

Claims 1-17 are allowed. 
Closest prior art:
ZHAO HENG et al.; “Few-Shot and many-shot Fusion Learning in Mobile Visual Food Recognition”; 2019 IEEE international symposium on Circuit and systems, IEEE, 26 May 2019, 5 pages: disclosing Mobile visual food recognition is emerging as an important application in food logging and dietary monitoring in recent years. Existing food recognition methods use conventional many-shot learning to train a large backbone network, which refers to the use of sufficient number of training data to train the network. However, these methods firstly do not consider the cases where certain food categories have limited training data. Therefore, they cannot use the conventional training using many shot learning. Further, existing solutions focus on improving the food recognition performance by implementing state-of-the-art large full networks, and do not pay much attention to reduce the size and computational cost of the network. As a result, they are not amenable for deployment on mobile devices. In this paper, we address these issues by proposing a new few-shot and many-shot fusion learning for mobile visual food recognition, it has a compact framework and is able to learn from existing dataset categories, and also new food categories given only a few sample images. We construct a new Indian food dataset called NTU-IndianFood107 in order to evaluate the performance of the proposed method. The dataset has two parts: (i) a Base Dataset of 83 classes of Indian food images with over 600 images per class to perform many-shot learning, and (ii) a Food Diary of 24 classes captured in restaurants with limited number to simulate the few-shot learning on new food categories. The proposed fusion method achieves a Top-1 classification accuracy of 72.0% on the new dataset. (Abstract) 

Yu-Xion Wang et al.; “Learning to Model the Tail”; 31st Conference on Neural information Processing Systems (NIPS 2017), Long Beach, CA, USA, Retrieved from the Internet on May 27, 2020, 11 pages: disclosing we describe an approach to learning from long-tailed, imbalanced datasets that are prevalent in real-world settings. Here, the challenge is to learn accurate “few shot” models for classes in the tail of the class distribution, for which little data is available. We cast this problem as transfer learning, where knowledge from the data-rich classes in the head of the distribution is transferred to the data-poor classes in the tail. Our key insights are as follows. First, we propose to transfer meta-knowledge about learning-to-learn from the head classes. This knowledge is encoded with a meta-network that operates on the space of model parameters, that is trained to predict many-shot model parameters from few-shot model parameters. Second, we transfer this meta-knowledge in a progressive manner, from classes in the head to the “body”, and from the “body” to the tail. That is, we transfer knowledge in a gradual fashion, regularizing meta-networks for few-shot regression with those trained with more training data. This allows our final network to capture a notion of model dynamics, that predicts how model parameters are likely to change as more training data is gradually added. We demonstrate results on image classification datasets (SUN, Places, and ImageNet) tuned for the long-tailed setting, that significantly outperform common heuristics, such as data resampling or reweighting.(Abstract.)

A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 

As per Independent claim 1, 10, 11, 14, 15, 16, and 17, claims would be allowable in view of the analysis of closest prior arts. The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “a computer implemented method of training a neural network for image content recognition, the method comprising the following steps: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained first classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, and wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction.”, as recited in the independent claim 1.  
 The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “a method of digital image content recognition, the method comprising the following steps: training a neural network for image content recognition, including: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained first classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction, wherein, in the second training stage, centroids of training images of the second training set are determined; wherein depending on the trained neural network, features of a test image are determined; wherein a distance in feature space of the features to a plurality of centroids is determined; wherein a nearest centroid in feature space is determined; and wherein a class for content of the digital image is determined depending on a class of the nearest centroid.”, as recited in the independent claim 10.  
The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “A method of digital image content recognition, comprising the following steps: training a neural network for image content recognition, including: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained first classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction, wherein, in the second training stage, nearest neighbor of training images of the second training set are determined, wherein, depending on the trained neural network features of a test image are determined; wherein a distance in feature space of the features to a plurality of neighbors is determined; wherein a nearest neighbor in feature space is determined; and wherein a class for content of the digital image is determined depending on a class of the nearest neighbor. ”, as recited in the independent claim 11.  

As per Independent claim 15, claim is allowable in view of the analysis of closest prior arts. The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “A device for image content recognition, comprising: a processor and a memory for an artificial neural network, the artificial neural network being configured for image content recognition; wherein the device comprises a first neural network, a second neural network, and a transfer unit configured to transfer parameters of the first neural network to the second neural network; wherein the transfer unit is configured to transfer weights of a first feature extractor to a second feature extractor of the second neural network as weights of the second feature extractor, and to determine from weights of a first classifier prototypes of a second classifier of the second neural network; wherein the transfer unit is configured to split a weight of the first classifier to length and direction and to determine a prototype of the second classifier based on the direction. ”, as recited in the independent claim 15.  

			                       Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661